The Attorney             General of Texas
                                       December    29,    1978
JOHN L. HILL
Attorney General


                   Honorable John J. Kavanagh,M.D.               opinion No. R-1318
                   Commissioner
                   Texas Department of Mental Health             Re: Whether the Department of
                     and Mental Retardation                      Mental Health and Mental Retar-
                   Box 12668, Capitol Station                    dation may acmtfederal     funds
                   Austin, Texas 767ll                           to purchase automobile insurance
                                                                 for foster grandparents who are
                                                                 not employees of the depart-
                                                                 ment.

                   Dear Dr. Kavanagh:

                         You have requested our opinion as to whether the Department of Mental
                   Health and Mental Retardation may expend federal grant funds for the
                   purchase of liability insurance for foster grandparents. The department
                   receives federal funds as a sponsor of the Foster Grandparent Program
                   administered by ACTION. As a prerequisite ~tothe receipt of those funds, the
                   department is required to furnish various kinds of htsurance coverage to
                   program volunteers, including automobile liability, personal liability, and
                   accident insurance. The federal grant provides funds specifically for the
                   sponsor’s use in purchashtg such insurance coverage. You indicate that
                   program volunteers are not employees of the department.

                         A rider to the 1977-79 General Appropriations Act authorizes the
                   Department of Mental Health and Mental Retardation “to accept gifts,
                   donations and Federal grants for the programs and projects intended to
                   improve the care and treatment of patients or students” and appropriates
                   such “gifts, donations end grants . . . for the purposes for which they are
                   made available.” General Appropriations Act; Acts 1977, 65th L-a ., ch. 672,
                   art. 11,S2d, at 2699. Another rider to the Act requires that “[afll agencies
                   receiving federal funds shall utilize those funds to the maximum extent
                   possible to reduce expenditures of state funds appropriated for use.” Article
                   V, section 20,at 3155. Thus, an appropriation clearly exists by which the
                   department could purchase liability insurance for its foster grandparent
                   volunteers.




                                                  g.     5184
Honorable John J. Kavanagh,M.D.     -        Page 2   (H-1318)




       Nevertheless. an annronriation. in order to be valid. must be sunnorted bv
preexist’ law. Tex. Co&: ari. 3, g44. v                                     7iS.W.2d 242
(Tex. 1934
        7 ; Attorney General Opinions H-R72 (1978); H-944 (1977); H-679 t197.5). Article
6252-l9a, V.T.C.S., authorixes various state egencies, including the Department of Mental
Health and Mental Retardation, to purchase automobile liability insurance for the purpose
of insuring “the& officers and employees.” Since volunteers in the Foster Grandparent
Program are not employees of the department, article 6252-l9a is not applicable to them.
In our opinion, however, the statute indicates a legislative belief that specific
authorization is necessary to enable a state agency to purchase insurance. See Attorney
Ganer.al Opinion H-742 (1975).       Until there is statutory authorizationregarding
nonemployees, we do not believe that the department may expend funds for the purchase
of irrsurancefor these volunteers.

                                    SUMMARY

             The Department of Mental Health and Mental Retardation is
             not now authorized to expend, funds for the purchase of
             liability insurance for volunteers in the Foster Grandparent
             Program.




APPROVBD:




Opinion Committee




                                        p.    5185